PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,844,063
Issue Date: 2014 Sep 30
Application No. 13/710,512
Filing or 371(c) Date: 11 Dec 2012
Attorney Docket No. 106250 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed October 12, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (1) above.

The patent expired October 2, 2018, for failure to timely pay the 3.5-year maintenance fee. 

The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of
expiration for nonpayment of a maintenance fee. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  
See MPEP 2590(I).

I was not represented by counsel at the time of issuance of my patent and did not comprehend or fully appreciate the requirement to set reminders to pay patent maintenance fees in 3 ½ years nor did I possess any electronic devices for setting such a reminder. I have remained interested and committed to maintaining this patent throughout this entire period of time. I have acted expeditiously once I realized I had missed the| deadline for this maintenance fee. Therefore, I offer this sworn statement that the entire delay from the due date of the 4th year
maintenance fee until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional.

While petitioner has provided an explanation regarding the delay, the explanation does not cover the entire period of delay. As noted in MPEP § 711.03(c)(II)(D) there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137 to revive an application: 

(A) the delay in reply that originally resulted in the abandonment; 
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and 
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application.

The same analysis is applied to a petition under 37 CFR 1.378(b) to accept an unintentionally delayed maintenance fee. Therefore, petitioner must explain when and how petitioner learned that the patent had expired for failure to pay the maintenance fee and when the initial petition to accept delayed the delayed maintenance fee was filed. Petitioner must explain any delay which occurred between petitioner’s learning that the patent had expired and the filing of the subject petition to accept the delayed maintenance fee payment.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).